Petitioner, Sam Marrs, filed his petition for habeas corpus in this court on May 5, 1943. seeking release from the State Reformatory at Granite, where he was confined by reason of a judgment and sentence of the district court of Noble county, entered on July 27, 1940, sentencing defendant to a term of five years for the larceny of domestic animals.
An investigation of the records of the State Penitentiary at McAlester revealed that the petitioner was transferred to the State Penitentiary on February 7, 1944, and that he escaped from the penitentiary on October 17, 1944, and is at the present time serving a sentence in the Wyoming State Penitentiary for a crime committed while an escapee from the Oklahoma State Penitentiary. *Page 176 
For the reasons above stated, the petition for writ of habeas corpus is denied, and said petition dismissed.
JONES, J., concurs. DOYLE, J., not participating.